Whitfield, C. J.,
delivered the opinion of the court.
It was manifest and fatal error to permit the witness — Dr. Williams — to detail the conversation which he had with the father of the girl as to whether he (the father) wanted to prosecute the case, etc. Dr. Williams testified that he asked “the father what he proposed to do about it,” and he said: “Doctor, I don’t know, sir; I will just have to drop it; I am a negro, and he is a white man, and I don’t want any trouble.” The necessary and direct effect of this hearsay testimony was to inject race prejudice into the jury box.

Reversed and remanded.